People v Bigelow (2021 NY Slip Op 02813)





People v Bigelow


2021 NY Slip Op 02813


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2018-09701
 (Ind. No. 1702/17)

[*1]The People of the State of New York, respondent,
vRaymond Bigelow, appellant.


Paul Skip Laisure, New York, NY (David Fitzmaurice of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Ellen C. Abbot, and John S. MacGregor of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Evelyn L. Braun, J.), rendered July 27, 2018, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the second degree, aggravated unlicensed operation of a motor vehicle in the third degree, and operating a motor vehicle without a license, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was charged with various offenses arising from the theft of a car on April 27, 2017. Following a nonjury trial, the defendant was convicted of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the second degree, aggravated unlicensed operation of a motor vehicle in the third degree, and operating a motor vehicle without a license. The defendant appeals.
The defendant's challenge to the legal sufficiency of the evidence is partially unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484, 492; People v Gray, 86 NY2d 10, 19). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the second degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348-349), we are satisfied that the verdict of guilt as to all counts was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
DILLON, J.P., MILLER, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court